WILLIAMS, Judge,
dissenting.
I respectfully dissent. In the instant case, the affidavit filed by Chrysler Credit Corporation failed to mention any of the affirmative defenses raised by the defendant in her answer. The amendments to Articles 967 and 968 of the Code of Civil Procedure are unclear as to whether a party opposing a motion for summary judgment must file affidavits if the movant has failed to supply affidavits that address all of the issues of fact presented by the opponent’s pleadings. See Aetna Insurance Co. v. Morgan & Lindsey, Inc., 238 So.2d 212 (La.App. 4th Cir. 1970).
In light of this ambiguity contained in the procedural requirements for summary judgment and the restrictive view with which the courts must consider summary judgment, I must dissent. See Chaisson v. Dominique, 372 So.2d 225 (La.1979).